CHURCHILL, J.
Motion for a new trial filed by the defendant after a verdict for the plaintiff for $3,000 in an action for negligence.
This case was tried at the same time as the case of May S. Smyth v. Vito Valentino, No. 83782. Blanche R. Jerald, the plaintiff, was riding in the same car involved in the accident and the matter of liability depends upon the same points.
No , question is raised in regard to the amount of the verdict. On the evidence it was amply justified.
Motion for a new trial is hereby denied.